
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23



AMENDED AND RESTATED
SERVICES AGREEMENT


        This Amended and Restated Services Agreement (this "Agreement"), dated
March 25, 2002, is by and between Styleclick, Inc., a Delaware corporation
("Styleclick"), and ECS Sports Fulfillment LLC, a Delaware limited liability
company ("ECS"), and effective as of February 2, 2001 (the "Effective Date").

        WHEREAS, PGA Tour, Inc. (the "Tour") has entered into an agreement with
ECS for ECS to be, acting directly or through certain of its Affiliates, its
electronic commerce partner to develop, build and operate its online store,
among other things (such agreement the "Underlying Tour Agreement");

        WHEREAS, Stylelclick and ECS entered into an oral agreement (the "Oral
Agreement"), effective as of February 2, 2001, pursuant to which Styleclick
agreed to provide certain e-commerce services to ECS in support of ECS's
obligations to the Tour;

        WHEREAS, prior to entering into the Oral Agreement, Styleclick was aware
of the material terms applicable to it thereto and contained in the Underlying
Agreement;

        WHEREAS, Styleclick and ECS entered into a services agreement (the
"Services Agreement"), dated as of November 12, 2001, pursuant to which the
terms and conditions of the Oral Agreement were agreed to in writing; and

        WHEREAS, Styleclick and ECS desire to enter into this Agreement to
supersede and replace the Oral Agreement and amend and restate the Services
Agreement.

        NOW, THEREFORE, the parties hereto agree as follows:

1.    DEFINITIONS    

        For the purposes of this Agreement:

        1.01    "Affiliate" of any party shall mean any entity that directly or
indirectly controls, is controlled by or is under common control with such party
as of the date of this Agreement or any such entity thereafter, provided that
the other party has approved such entity's "Affiliate" status.

        1.02    "Contract Year" means a twelve (12) month accounting period
(falling within the Term of this Agreement) which commences on April 1, and
concludes the following March 31; provided, however, that the first Contract
Year shall commence on the Effective Date and conclude on March 31, 2002.

        1.03    "PGATour.com" means the official online site or sites of the
Tour as it exists today or at any other time during the Term.

        1.04    "PGA Tour Shop" means the official online store of the Tour in
the United States and abroad having a URL of "pgatourshop.com",
"pgatourstop.com", or any other URL agreed to by the parties and the Tour.

        1.05    "Tour Competition Info" means the record, description, depiction
or any other coverage of Tour-sanctioned competitions, players or other golf
news in any and all media, including, but not limited to, print, audio, video
(including Tour Footage and Tour Photos and graphical representation.

        1.06    "Tour Footage" means moving images on film or videotape (or
electronic storage devices) taken from Tour tournaments.

1

--------------------------------------------------------------------------------


        1.07    "Tour Photo" means a photograph (including transparencies,
negatives and prints) taken during Tour tournaments.

        1.08    "Tour Marks" means the trademarks "PGA Tour" and "Senior PGA
Tour", and the logos associated therewith from time to time, as well as any
other trademarks and logos used on PGATour.com or in Tour Footage; provided,
however, that the term "Tour Marks" shall not include the trademark "President's
Cup", "World Golf", or any derivation of the foregoing.

        1.09    "Tour Product" means any product or merchandise which bears,
incorporates or embodies any Tour Mark.

2.    GENERAL OPERATIONS    

        2.01    Term.    The initial term of this Agreement (the "Initial Term")
shall be for the period commencing on the Effective Date and expiring on
March 31, 2002, unless earlier terminated in accordance with the terms hereof.
ECS shall have the option to extend the term of this Agreement for up to five
additional one-year periods (each such one year period, a "Renewal Term") by
providing Styleclick with written notice of its intent to extend no later than
30 days in advance of the last day of the Initial Term or the current Renewal
Term, as applicable. The Initial Term together with all Renewal Terms shall be
referred to herein as the "Term".

        2.02    Development of PGA Tour Shop.    As described in more detail in
Exhibit A attached hereto, Styleclick shall develop, host, operate and maintain
the PGA Tour Shop in a manner consistent with the terms set forth, as
applicable, in the Underlying Agreement, the material terms of which have been
provided to Styleclick. Styleclick shall provide the Development Services,
License, Operations Services and Maintenance Services, Customer Support Services
and Reporting, each as more fully described in Exhibit A. Styleclick shall only
be obligated to perform those services that this Agreement expressly requires
that Styleclick perform. ECS shall provide Styleclick with all information
Styleclick reasonably requests in order for Styleclick to perform its services
under the Agreement.

        2.03    Fees.    ECS shall pay Styleclick the fees set our in Exhibit B
attached hereto.

        2.4    Prior Agreements.    This Agreement supersedes and replaces in
its entirety the Oral Agreement and the Services Agreement.

3.    PAYMENT TERMS    

        3.01    Payment Terms.    Styleclick shall invoice ECS on a monthly
basis for amounts owed under this Agreement. ECS shall pay each invoice, except
with respect to any disputed amount, within 10 days after receipt of any such
invoice.

        3.02    Records; Audit Rights.    Styleclick shall maintain accurate
books of account and records relating to services provided under this Agreement.
ECS shall have the right at its own expense during the Term, at reasonable hours
of the day and upon reasonable prior written notice, to examine and audit such
books of account or records in Styleclick's possession or under its control
solely for the purpose of conducting such audits and enforcing its rights under
this Agreement. All such books of account and records shall be kept available
for at least eighteen (18) months after the expiration or termination of this
Agreement or eighteen (18) months after the end of the Contract Year to which
they relate, which ever is earlier.

4.    TRADEMARKS    

        4.01    Tour Marks.    

        (a)    Rights to Tour Marks.    ECS represents to Styleclick that,
pursuant to the Underlying Tour Agreement, the Tour has licensed to Styleclick a
nontransferable, nonassignable and indivisible

2

--------------------------------------------------------------------------------

right to use Tour Marks in connection with the performance of the obligations of
Styleclick under this Agreement during the Term and in the Territory.

        (b)    Quality of Operation.    Styleclick acknowledges the goodwill
which Tour has developed in connection with Tour Marks. Accordingly, Styleclick
agrees that it will not knowingly and intentionally take any actions which could
adversely affect such goodwill as developed by Tour.

        (c)    Reservation of Rights.    Styleclick acknowledges that all rights
to Tour Marks, other than those specifically granted herein, are reserved by
Tour for its use and benefit. Styleclick understands and agrees that upon the
effective date of the expiration or the earlier termination of this Agreement
for any reason, all of its rights and interests granted herein in the Tour Marks
shall cease, and all such rights and interests shall revert to the Tour.

        (d)    No Prejudice to Trademarks.    Styleclick agrees that it will not
use any other trademark, brand name, trade name, symbol, design or the like that
the Tour reasonably believes is similar to or possibly may be confused with the
Tour Marks. Styleclick will not intentionally take any action that will harm or
prejudice the Tour Marks of the Tour's rights therein in any way.

        4.02    Guidelines.    Styleclick agrees to follow the generally
applicable trademark usage policies of the Tour, as the same may be amended by
the Tour and furnished to Styleclick from time to time, with regard to the
proper usage of the Tour Marks, including the display of trademark and service
mark registration symbols and notices.

        4.03    Ownership of Tour Property.    Styleclick acknowledges that the
Tour owns the exclusive rights in and to the Tour Marks, the Tour Footage, the
Tour Photographs and Tour Competition Info and all-other Tour-related content,
if any, supplied to Styleclick by the Tour or ECS on behalf of the Tour
(collectively, "Tour Property"). Styleclick shall not acquire any rights in the
Tour Property other than the limited usage license expressly granted hereunder.
This Agreement is not intended to convey any copyright or other property rights
in the Tour Property, and no incidents of ownership thereof shall vest in
Styleclick. Styleclick shall not file any copyright, trademark or service mark
with respect in and to any Tour Property. Any intellectual property rights or
goodwill in and to any Tour Property that may accrue to Styleclick, its
Affiliates or any employees, contractors or representatives shall inure to the
benefit of the Tour as a work-for-hire and, if necessary, shall be assigned to
the Tour upon request.

        4.04    Goodwill.    Styleclick recognizes that (a) a portion of the
value of the Tour Marks and other identifications is attributable to goodwill,
(b) the goodwill attached thereto belongs exclusively to Tour, its Affiliates
and/or the Tour members, and (c) such Tour Marks and other identifications have
secondary meanings in the minds of the public. Styleclick shall not, during the
Term of thereafter, challenge the property rights of the Tour or its Affiliates
in and to the Tour Marks and other identifications.

        4.05    Unauthorized Activities.    Styleclick shall promptly notify ECS
and the Tour of any infringements of the Tour trademarks and other
identifications of which Styleclick becomes aware. The Tour shall have the sole
right to determine whether or not any action shall be taken on account of any
such unauthorized activities. Styleclick agrees not to contact any third party,
not to make any demands for claims and not to institute any suit or action on
account of such unauthorized activities without obtaining the express prior
written permission of the ECS and the Tour in each instance.

        4.06    Assistance in Protection Protecting Marks.    Styleclick shall
cooperate to the extent reasonably necessary, to assist ECS and the Tour in the
protection of Tour Property in the Territory. ECS shall reimburse Styleclick for
any reasonable out-of-pocket costs actually incurred by Styleclick in providing
such cooperation and assistance. Styleclick shall cooperate with ECS and the
Tour in its enforcement efforts, including by being named, at the Tour's
request, as a complainant in any action against an infringer.

3

--------------------------------------------------------------------------------


        4.07    Styleclick/ECS Property.    Notwithstanding anything in this
Agreement to the contrary, Styleclick will retain ownership of the template,
e-Commerce functionality of the PGA Tour Shop and ECS and Styleclick,
respectively, will retain ownership of any other content, technology or
trademark (including the Software (as defined in Exhibit A) owned by, and
furnished in connection with, such party in the performance of its respective
obligations hereunder.

5.    TERMINATION    

        5.01    Early Termination Right.    In the event that the Underlying
Tour Agreement terminates for any reason, this Agreement shall terminate at ECS'
option. ECS shall give Styleclick prompt notice of any termination of the
Underlying Tour Agreement and its election to terminate this Agreement.

        5.02    Additional ECS Termination Rights.    Without prejudice to any
other rights the Tour may have pursuant to this Agreement or otherwise, ECS
shall have the right to terminate this Agreement upon written notice to
Styleclick if:

        (a)  Styleclick shall fail to respond to any audit request pursuant to
this Agreement herein and shall fail to cure such default within thirty
(30) days after written notice from ECS of such default;

        (b)  Styleclick shall be unable to pay its liabilities when due, or
shall make any assignment for the benefit of creditors, or under any applicable
law admits in writing its inability to meet its obligations when due or commit
any other act of bankruptcy, institute voluntary proceedings in bankruptcy or
insolvency or permit institution of such proceedings against it;

        (c)  Styleclick's relationship with the Tour through the PGA Tour Stops
or the PGA Tour Catalog shall have terminated or expired; or

        (d)  Styleclick shall fail to perform or shall be in breach of any
material term or condition of this Agreement (other than a reporting default).

A termination pursuant to this Section shall take effect thirty (30) days after
written notice of such breach is sent by ECS if such failure to perform or
breach (x) cannot be cured or (y) can be cured but has not been cured during
such thirty (30) day period; provided, however, that if such failure to perform
or breach by its inherent nature can be cured but not within the thirty (30) day
period because the assistance of a person or entity unrelated to Styleclick is
needed to cure such failure to perform or breach, then Styleclick shall have the
opportunity to cure such failure to perform or breach within a reasonable period
of time of receipt of such notice if Styleclick has commenced to cure such
failure to perform or breach within such thirty (30) day period. Notwithstanding
the foregoing, in the event of a termination pursuant to Section 5.02(c) above,
such termination shall take effect 180 days after written notice of such breach
is sent by ECS.

        5.03    Additional Styleclick Termination Rights.    Without prejudice
to any other rights Styleclick may have pursuant to this Agreement or otherwise,
Styleclick shall have the right to terminate this Agreement upon written notice
to ECS, if:

        (a)  ECS shall be unable to pay its liabilities when due, or shall make
any assignment for the benefit of creditors, or under any applicable law admits
in writing its inability to meet its obligations when due or commit any other
act of bankruptcy, institute voluntary proceedings in bankruptcy or insolvency
or permit institution of such proceedings against it.

        (b)  ECS shall fail to perform or shall be in breach of any material
term or condition of this Agreement.

A termination pursuant to this Section shall take effect thirty (30) days after
written notice of such breach is sent by Styleclick if such failure to perform
or breach (x) cannot be cured, or (y) can be cured but has not been cured during
such thirty (30) day period; provided, however, that if such failure

4

--------------------------------------------------------------------------------

to perform or breach by its inherent nature can be cured but not within the
thirty (30) day period because the assistance of a person or entity unrelated to
ECS is needed to cure such failure to perform or breach, then ECS shall have the
opportunity to cure such failure to perform or breach within a reasonable period
of time of receipt of such notice if ECS has commenced to cure such failure to
perform or breach within such thirty (30) day period.

        5.04    Effect of Expiration or Termination.    After the expiration or
termination of this Agreement: (a) Styleclick shall have no right to use, or
allow any third party to use, Tour Property; and (b) Styleclick agrees in good
faith to assist, at ECS's cost and expense, with the orderly transfer of
Styleclick's obligations herein to ECS or to a third party (including, at ECS'
request, the continued operation by Styleclick of the PGA Tour Shop for a period
of up to six months until a transfer of ECS' and Styleclick's respective
obligations are effected).

        5.05    Representations.    Each party represents and warrants to the
other party that (a) it has and will have full right, power, and authority to
enter into this Agreement and perform its obligations under this Agreement;
(b) that its execution and performance of this Agreement, and the other party's
exercise of such other party's rights under and in accordance with this
Agreement, will not breach or cause a conflict with any other agreement to which
it is bound; (c) its performance hereunder will comply with all applicable laws
and regulations and (d) when executed and delivered, this Agreement will
constitute its legal and binding obligations, enforceable against it in
accordance with its terms, subject to (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
In addition, ECS represents and warrants that it is a party to an agreement with
the Tour which grants, or allows ECS to grant, to Styleclick the rights and
license granted herein.

6.    MISCELLANEOUS    

        6.01    Governing Law; Jurisdiction.    This Agreement shall be
construed in accordance with the laws of the State of New York, without regard
to its principles of conflicts of laws.

        6.02    Assignment.    Neither this Agreement nor any of its rights,
privileges or obligations hereunder may be assigned by Styleclick.
Notwithstanding the foregoing, ECS may transfer or assign its rights, privileges
and obligations under this Agreement to any Affiliate of ECS (other than
Styleclick), provided that such transferee agrees in writing to be bound by this
Agreement.

        6.03    Amendment; Modification.    None of the provisions of this
Agreement may be amended, or modified except expressly in writing signed by the
parties hereto, and there are no representations, promises, and agreements,
warranties, covenants or undertakings other than those contained herein. No
failure on the part of a party to exercise any right under this Agreement shall
operate as a waiver of such right; nor shall any single or partial exercise of
any right preclude any other or further exercise or the exercise of any other
rights.

        6.04    Severability.    In the event any provision of this Agreement is
found to be void, invalid or unenforceable as a result of any judicial or
administrative proceeding or decree, this Agreement shall be construed and
enforced as if such provisions were not contained in this Agreement.

        6.05    Survival.    No expiration or termination of this Agreement
shall relieve ECS of its obligations to pay Styleclick any amounts due to it at
the time of termination or expiration, regardless of whether these amounts are
then or thereafter payable. The provisions of Sections 3.01, 3.02, 4.01, 4.03,
4.04, 4.05, 4.06, 4.07, 5.04, 5.05, 6.01, 6.05, 6.06, 6.07, 6.10 and 6.11 shall
survive the expiration or termination of this Agreement.

        6.06    Confidentiality.    Neither party (or Affiliate of such party)
shall (nor shall they permit or cause their employees or agents to) divulge,
disseminate or publicize Confidential Information (other than to their
respective Affiliates, attorneys or accountants), except as may be required by
law or to

5

--------------------------------------------------------------------------------


fulfill (or enforce) the terms of this Agreement. For the purpose of the
preceding sentence, Confidential Information shall mean the information
contained in this Agreement and all information conveyed by any party to another
party relating to the disclosing party's business, which is designated by the
disclosing party in writing as proprietary or confidential.

        6.07    Construction.    This Agreement, together with any exhibits or
attachments, when fully-executed, shall constitute the entire agreement and
understanding between the parties hereto and cancels, terminates and supersedes
and prior agreement or understanding relating to the subject matter hereof
between ECS and Styleclick. The headings in this Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement.
Whenever used in this agreement, the words "include," "includes" and "including"
shall be deemed to be followed by the words "without limitation." Unless
otherwise specifically addressed herein, any approval required of either party
shall be deemed to be an approval that may not be unreasonably withheld of
delayed by such party.

        6.08    Notices.    All notices to be given hereunder shall be in
writing and shall be sent by facsimile, registered or certified mail, return
receipt requested, or by reputable overnight courier service (e.g., UPS, DHL, or
Federal Express) to the respective addresses of the parties as set forth above
unless notification of a change of address is given in writing. All notices
shall be sent to the addresses set forth below:

if to Styleclick, as follows:

Styleclick, Inc.
111 E. Wacker Drive
Chicago, IL 60601
Attention: General Counsel

if to ECS, as follows:

ECS Sports Fulfillment LLC
c/o USA Electronic Commerce Solutions LLC
810 Seventh Avenue
New York, New York 10019
Attention: President

with a copy to:

ECS Sports Fulfillment LLC
c/o USA Electronic Commerce Solutions LLC
810 Seventh Avenue
New York, New York 10019
Attention: General Counsel

Any written notice shall be deemed to have been given at the time it is
received. Any notice required or permitted to be given by the provisions hereof
shall be conclusively deemed to have been received by a party hereto on the day
it is delivered to such party at the address indicated (or such other address as
such party shall specify to the other party in writing), or, if sent by
registered or certified mail, on the third business day after the day on which
mailed, addressed to such party at such address.

        6.09    No Joint Venture.    Nothing herein contained shall be construed
to place the parties in the relationship of partners or joint venturers and no
party shall have the power to obligate or bind another party to a third party in
any manner whatsoever.

        6.10    Indemnification.    

        (a)  Styleclick shall defend, indemnify and hold harmless ECS and its
Affiliates, shareholders, members, related companies, officers, directors,
managers, employees and agents (the "ECS

6

--------------------------------------------------------------------------------

Parties") against any claims, expenses, demands, causes of action or damages,
including reasonable attorney's fees (whether incurred in a third party or an
action between the parties) (collectively, "Claims") arising out of (i) any
breach of security with respect to the transactions contemplated herein and
(ii) any breach of this Agreement or any representation made herein by
Styleclick or its Affiliates (other than ECS); provided that, in each such
instance, Styleclick is given prompt notice of, and shall have the option to
undertake and conduct the defense of, any such Claim. In any instance to which
such indemnities pertain, (A) Styleclick shall keep ECS fully advised of all
developments pertaining to such Claims and shall not enter into a settlement of
such Claim that would adversely affect ECS, including admitting any liability or
fault of ECS, without ECS's prior written approval and (B) ECS shall cooperate
fully with and assist ECS in all respects in connection with any such defense.
Styleclick shall reimburse ECS for all reasonable out-of-pocket costs actually
incurred by ECS in connection with such cooperation and assistance.

        (b)  ECS shall defend, indemnify and hold harmless Styleclick, its
Affiliates, shareholders, related companies, officers, directors, managers,
employees and agents against any Claims arising out of any breach of this
Agreement or any representation made herein by ECS or one of its Affiliates
(other than Styleclick); provided that ECS is given prompt notice of, and shall
have the option to undertake and conduct the defense of any such Claim. In any
instance to which such indemnities pertain, (A) ECS shall keep Styleclick fully
advised of all developments pertaining to such Claims and shall not enter into a
settlement of such Claim that would adversely affect the Styleclick, including
admitting any liability or fault, without Styleclick's prior written approval
and (B) Styleclick shall cooperate fully with and assist the ECS in all respects
in connection with any such defense. ECS shall reimburse Styleclick for all
reasonable out-of-pocket costs actually incurred by Styleclick in connection
with such cooperation and assistance.

        (c)  ECS represents that, pursuant to the Underlying Agreement, the Tour
shall defend, indemnify and hold harmless Styleclick (as an affiliate of ECS)
against a claim that the use by Styleclick of the Tour Photos or Footage, the
Tour trademarks or other Tour content provided by the Tour, as authorized by the
Tour in accordance with this Agreement, violates or infringes upon the alleged
trademark, copyright or other right of a third party in or to such trademarks or
Content.

        6.11    Limitation of Liability.    In the event of any breach of this
Agreement by any party, the amount of any claim of loss by any other party or by
any of their Affiliates shall be limited to actual and direct damages, other
than as set forth in the following sentence. EXCEPT FOR BREACHES ARISING FROM
WILFULL MISCONDUCT OR GROSS NEGLIGENCE, IN NO EVENT SHALL ANY PARTY OR ANY OF
THEIR AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES FOR BREACH OF
THIS AGREEMENT, INCLUDING LOST PROFITS. Neither occasional short-term
interruptions of service which are not unreasonable under comparable industry
standards nor interruptions of service resulting from events or circumstances
beyond Styleclick's or ECS's reasonable control (which, in any case, have caused
comparable interruptions to Styleclick's other businesses or to ECS's other
businesses (as the case may be)) shall be cause for any liability or claim
hereunder, nor shall any such occasion render Styleclick or ECS in default under
this Agreement.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, ECS and Styleclick each has caused this Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

    ECS SPORTS FULFILLMENT, LLC
 
 
by
 
 
 
/s/  ROBERT HALPER      

--------------------------------------------------------------------------------

    Name: Robert Halper     Title:  
 
 
STYLECLICK, INC.
 
 
by
 
 
 
/s/  BRENT HILL      

--------------------------------------------------------------------------------

    Name: Brent Hill     Title: EVP

8

--------------------------------------------------------------------------------


EXHIBIT A


SERVICE TERMS


        Notwithstanding the following terms, all services performed hereunder
shall be, at minimum, consistent with those set forth in the Underlying Tour
Agreement, the applicable material terms of which have been provided to and
agreed to by Styleclick.

1.    Development Services:    

        Development.    Styleclick, in consultation with ECS, shall develop and
build a new PGA Tour Shop in accordance with the Underlying Tour Agreement and
with reasonable specifications determined by ECS and the Tour, which shall
include, among other things, technical, reporting and functional capabilities,
operational standards, content guidelines, "look and feel" and other relevant
attributes and redesign commitments set forth in the Underlying Tour Agreement
(the "Specifications"). Styleclick shall convert, input or otherwise format as
necessary all Tour Marks and other content supplied by the Tour and ECS to be
included in the PGA Tour Shop pursuant to the Specifications. ECS has secured or
will secure the agreement of the Tour to deliver to ECS, or provide ECS access
to, and ECS agrees to deliver to Styleclick, or provide Styleclick access to,
all assets (of which the Tour has ownership) from the existing PGA Tour Shop for
use in the new PGA Tour Shop to be developed and built, including photographs,
text, images and other graphics currently or previously included therein.

        Launch.    ECS acknowledges that the "Launch Date" of the PGA Tour Shop
was                 , 2001.

        Hosting.    Styleclick shall host the PGA Tour Shop on the Host Server.
Styleclick shall link the PGA Tour Shop into PGATour.com and shall integrate the
PGA Tour Shop. Styleclick shall also link the PGA Tour Shop into any website
that ECS directs.

        Operational Level.    Consistent with the Underlying Tour Agreement,
Styleclick covenants that during the Term and after the Launch Date, the PGA
Tour Shop will be fully operational, excepting de minimus downtime. Styleclick
shall promptly inform ECS of any material operational failure of the PGA Tour
Shop and take all commercially reasonable actions reasonably necessary to cure
such failure.

        Compliance.    Styleclick will comply at all times, at its sole expense,
with all applicable directives, laws, regulations, ordinances and requirements
pertaining to the development, creation and operation of the PGA Tour Shop,
other than due to ECS's or Tours acts or omissions.

        Tracing.    Styleclick shall trace the results of sales and shall make
available to ECS and the Tour (via on-line report) detailed sales reports for
periods reasonably selected by ECS and the Tour.

        Reporting.    Consistent with the Underlying Tour Agreement, Styleclick
shall provide to ECS and Tour such additional reports as may be reasonably
requested by ECS and Tour.

2.    License:    

        Subject to the terms and conditions of this Agreement, Styleclick grants
to ECS a non-transferable and non-exclusive license (the "License") to utilize
the software assets (the "Software") listed immediately below for the duration
of this Agreement. Pursuant to the License the Software may be used solely for
internal data processing of operations of the PGA Tour Shop and may not be used
to process the data of others, or as a service bureau, time share facility or
otherwise. The Software shall consists of the following elements which comprise
the Styleclick Chicago platform:

•E-Commerce engine

•Merchandising application

•Customer Service application

9

--------------------------------------------------------------------------------

•Web-based Supplier Interface application

•File Exchange application

•Reporting application

3.    Operations Services:    

        The Operations Services shall consist of an allocation of the following
resources to the support, enhancement and operation of the PGA Tour Shop. In the
event that operations, customization and enhancement requests cause the monthly
resource allocation in any one area to exceed the allocated amount of Full Time
Equivalents ("FTEs"), ECS will pay Styleclick at a 15% discount to Styleclick's
standard hourly rate for services rendered. The Styleclick project manager for
the PGA Tour Shop will monitor the hours worked by each area throughout the
month and will proactively notify ECS in the event of an expected over-run on
the allocated FTEs for the month.

 
  PGA

--------------------------------------------------------------------------------

Position


--------------------------------------------------------------------------------

  Operate
(FTEs)

--------------------------------------------------------------------------------

Project Manager   0.50 Creative Designer   0.50 Web Content Developer +
Editorial   0.50 Photographer / Image Editor   0.25 Application Developer   0.75
Merchandising Integrator   0.25 Fulfillment Integrator   0.50 Logistics
Integration   0.50 Customer Service Integrator   0.20 Finance Integrator   0.20
Web / System Integrator   0.20 Total FTE   4.35


Position


--------------------------------------------------------------------------------


 
Hourly Rate for
Services

--------------------------------------------------------------------------------

Project Manager   $ 165.00 Creative Designer   $ 105.00 Web Content Developer  
$ 90.00 Photographer / Image Editor   $ 82.00 Application Developer   $ 125.00
Merchandising Integrator   $ 132.00 Fulfillment Integrator   $ 105.00 Logistics
Integration   $ 90.00 Customer Service Integrator   $ 82.00 Finance Integrator  
$ 82.00 Web / System Integrator   $ 125.00

4.    Maintenance Services:    The Maintenance Services shall consist of
maintaining and improving the Licensed applications mentioned in Section 2
above.

5.    Customer Service:    Styleclick shall provide such Customer Service to
users of the PGA Tour Shop as reasonably requested by ECS.

10

--------------------------------------------------------------------------------


EXHIBIT B


PAYMENT TERMS


        1.    Development Fee:    The fee for the Development Services shall be
waived.

        2.    License Fee:    The fee for the License shall be one time fee of
$194,500 which shall be due and payable on the Effective Date.

        3.    Operations Fee:    The fee for the Operations Services shall be a
monthly fee of $59,000 which shall be due and payable within 30 days of the end
of each month during the term of the Agreement beginning with June 2001.

        4.    Maintenance Fee:    The fee for the Maintenance Services shall be
a yearly fee of $42,500, which shall be due and payable in advance of each
calendar year during the term of the Agreement.

        5.    Customer Service Fee:    The fee for the Customer Services shall
be a monthly for of 103% of the cost to Styleclick of providing such fees. Such
fees shall be due and payable with respect to a month within 30 days of the end
of such month.

        6.    Increase of Fees:    All fees and other prices set forth in this
Exhibit B shall be adjusted each Renewal Period by the CPI Adjustment and/or any
other cost increases that may be substantiated by Styleclick (e.g. increases in
hosting, bandwidth or salary costs). The "CPI Adjustment" shall equal the
percentage by which the Consumer Price Index for All Urban Consumers (CPI-U) for
the U.S. City Average for All Items has increased or decreased for the month of
December of the then ending calendar year as compared to the month of December
of the previous calendar year. In the event that ECS is unwilling to agree to
renew the agreement based on an Increase of Fees related to costs increases that
have been substantiated by Styleclick, ECS and Styleclick will arrange for a
mutually agreeable transition to another provider.

        7.    Taxes.    All fees above are exclusive of any taxes, duties, fees
or other government levies or charges.

11

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.23



AMENDED AND RESTATED SERVICES AGREEMENT
EXHIBIT A
SERVICE TERMS
EXHIBIT B
PAYMENT TERMS
